DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-6, 9 and 11-13 are canceled; claims 1-2, 7-8 and 10 are pending.  

Response to Arguments
Applicant's arguments filed on 10/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersanger et al., US 2012/0069805 in view of Lee et al., US 2017/0374677.
Claim 1, Feuersanger discloses a method for transmitting signals by a user equipment (UE) in a wireless communication system, the method comprising: 
configuring multiple logical channel groups ([0126] the buffer status report may indicate the logical channel groups); 
receiving information related to at least one time resource on which a buffer status report (BSR) is triggered ([0252] the dynamic grant (PDCCH (DG)) obtained from eNode B in response to the scheduling request (PUCCH (SR)) is used to transmit only the triggered buffer status report on data of the dynamically scheduled radio bearer "3.sup.rd RB");   
receiving an uplink grant with information ([0094] eNode B assigns a dynamic uplink radio resource by means of signaling an uplink grant on the downlink control channel (PDCCH) resources) related to at least one of the multiple logical channel groups ([0094] trigger a buffer status report (BSR) for the Logical Channel Group (LCG) the logical channel the VoIP bearer is assigned to. Four TTIs after reception of the grant, the uplink radio resources are available and the VoIP data can be transmitted to eNode B);  
performing a BSR triggering procedure for the at least one of the multiple logical channel groups based on data to be transmitted being available on the at least one time resource ([0094] the arrival of the new VoIP data will trigger a buffer status report (BSR) for the Logical Channel Group (LCG) the logical channel the VoIP bearer is assigned to); and 
but does not explicitly disclose,
transmitting the BSR based on the uplink grant.  
However, as Lee discloses transmitting the BSR based on the uplink grant (fig 20, S420, UL grant, S430, the UE transmits a buffer status report to the network).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Feuersanger invention with Lee invention to include the claimed limitation(s) so as to allow the UE to transmit a BSR informing the network about the amount of data available to be sent to the network.  
Claim 2, Feuersanger as modified discloses the method of claim 1, wherein the information about the at least one of the multiple logical channel groups comprises an identifier of the at least one logical channel group (Feuersanger [0213] the buffer status report consists of field for indicating the a logical channel group reported (logical channel group identifier--LCG ID)).  
Claim 7, see claim 1 for the rejection, Feuersanger discloses (fig 1, user equipment) a user equipment (UE) in a wireless communication system, the user equipment comprising: 
a memory ([0279] storage media); and 
at least one processor ([0279] processor) operative coupled to the memory and configured to: 
set multiple logical channel groups; receive information related to at least one time resource on which a buffer status report (BSR) is triggered; 
receive an uplink grant with information related to at least one of the multiple logical channel groups; and 
perform a BSR triggering procedure for the at least one of the multiple logical channel groups based on  data to be transmitted being available on the at least one time resource; and 
transmit the BSR based on the uplink grant.  
Claim 8, see claim 2 for the rejection, Feuersanger as modified discloses the UE of claim 7, wherein the information about the at least one of the multiple logical channel groups comprises an identifier of the at least one logical channel group.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuersanger et al., US 2012/0069805 and Lee et al., US 2017/0374677 in view of Kim et al., US Patent No. 10,203,699.
Claim 10, Feuersanger as modified discloses the UE of claim 7, 
but Feuersanger and Lee invention is silent on, 
wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE.  
	However, as Kim discloses wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the UE (col 7: 25-27, the local ADAS controller 120 may be implemented using software executable by one or more processors of one or more computer devices).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Feuersanger and Lee invention with Kim invention to include the claimed limitation(s) so as to allow the UE to be implemented with the ADAS in order to perform the ADAS functions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647